Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 3/23/2022 have been fully considered but they are not persuasive. 
First, Applicants argue that Demadrille does not teach a liquid electrolyte in the quoted section offered in the action dated 1/7/2022. However, Demadrille states that “Regarding the photovoltaic device of the present invention, the electrolyte can be a liquid, an ionic liquid, a gel or a solid.”  ([0091], emphasis added). Demadrille is not mentioning a particular embodiment, the reference explicitly states the electrolyte may be liquid. Examiner referred to paragraph [0204] for convenience.  The anode is mentioned in [0084], and nowhere else. It does not stand to reason that the discussion around [0204] does not include an anode. Demadrille clearly intends the entire document to be a disclosure of a single invention. 
Regarding arguments directed at Claims 3-5, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production (MPEP 2113(I)).  Claims 3-5 are product by process claims since they depend from Claim 2. The limitations thereof bear no weight.
Regarding arguments directed at Claim 6, whether Harima teaches the use of anatase in depositing TiO2 specifically for optical reasons or not is immaterial. Demadrille explicitly teaches the deposition of TiO2 and is silent regarding specifics, motivating those of ordinary skill to seek out teachings to complete and practice Demadrille. Harima discusses one means of depositing TiO2, which the person would at least be motivated to try (MPEP 2143(E)).
no thickness is mentioned by Demadrille.  Applicants argue In re Reinhart. Examiner cited the simplified reasoning in the MPEP: Absent a showing of unexpected results, or some criticality, which is lacking in the instant specification, a mere change in size with respect to the prior art is obvious. 
Regarding arguments directed at Claim 10, there does not seem to be a substantive argument, only a mere conclusory statement that the obviousness case is not met. There is no discussion as to why PET and PEN may not be interchangeable for this intended purpose.
Regarding arguments directed at Claims 15-21 are persuasive and withdrawn.  The claims are objected to as allowable if rewritten in independent form.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 8, 9, 11 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. Pub. No. 20190144677 to Demadrille et al. (Demadrille).
Regarding Claim 1, Demadrille teaches a dye-sensitized photovoltaic cell comprising: 
- a cathode [0205]; 
- a liquid electrolyte ([0204], states in [0091] that this can be liquid); 
(depositing porous layers of TiO2 using a commercial paste of DYESOL trademark, calcining heat treatment, thickness obtained 3 μm; [0199-0203]); 
- an anode [0084] (see Fig. 1); and 
- a nonporous hole-blocking layer interposed between the anode and the dye-sensitized titanium dioxide film layer (TiO2 hole blocking material deposited on temporary glass substrate  before porous TiO2 layer pre-transfer to transfer to FTO coated glass [0084, 0200]).

Regarding Claim 2, Demadrille teaches the dye-sensitized photovoltaic cell of claim 1, wherein the nonporous hole-blocking layer is produced by a process which comprises a step of applying an organotitanium compound to a substrate, followed by a sintering step (this is a product by process limitation that bears no weight; see MPEP 2113; see also calcining heat treatment, [0199]).

Regarding Claims 8 and 9, Demadrille teaches the dye-sensitized photovoltaic cell of claim 1, wherein the anode comprises a FTO coated glass [0084], a TCO coated transparent plastic substrate, or a thin metal foil.

Regarding Claim 11, Demadrille teaches a method of preparing a dye-sensitized photovoltaic cell according to claim 1 comprising the step of applying the nonporous blocking layer on the anode [0199-0205].

Regarding Claim 14, Demadrille teaches the method of claim 11, wherein the nonporous blocking layer is applied to the anode using gravure, silkscreen, slot, spin, spray [0199-0205] or blade coating.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Demadrille in view of U.S. Pat. Pub. No. 20090211633 to Schilinsky et al. (Schilinsky).
Regarding Claims 3-5, 12 and 13, Demadrille does not explicitly teach deposition of the porous TiO2 is by polymeric titanium alkoxide being poly(n-butyl titanate).  However, in analogous art, Schilinsky teaches that liquid based coating processes should use poly(n-butyl titanate).  It would have been obvious to the person of ordinary skill at the time of filing to modify Demadrille with Schilinsky since poly(n-butyl titanate) allows for a lower sintering temperature, thereby saving energy and cost, a constant driving motivation in all of manufacturing.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Demadrille in view of U.S. Pat. No. 5169672 to Harima et al. (Harima).
Regarding Claim 6, Demadrille teaches the dye-sensitized photovoltaic cell of claim 1, but does not explicitly teach that the nonporous hole blocking layer comprises anatase. However, Demadrille teaches that the hole blocking layer should be TiO2, without detail as to the deposition. Harima teaches in (Col. 15 linew 48-54) that TiO2 can be deposited by anatase. It would have been obvious to the person of ordinary skill at the time of filing to include the teaching of Harima since Demadrille suggests a .
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Demadrille. 
Regarding Claim 7, Demadrille teaches the dye-sensitized photovoltaic cell of claim 1, but does not explicitly teach that the thickness of the nonporous hole blocking layer is 20-100 nm.  However, it has long been held that mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled (MPEP 2144.04(IV)(A)).  In this case, nothing on the record suggests any particular unexpected result arising from the thickness of the hole blocking layer. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Demadrille in view of U.S. Pat. No. 5405809 to Nakamura et al. (Nakamura).
Regarding Claim 10, Demadrille teaches the dye-sensitized photovoltaic cell of claim 8, but does not explicitly teach that the transparent plastic substrate comprises PET or PEN. However, in analogous art, Nakamura teaches that glass, PET and PEN are interchangeable for the purpose of a transparent carrier (MPEP 2144.06). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVREN SEVEN whose telephone number is (571)270-5666. The examiner can normally be reached Mon-Fri 8:00- 5:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571) 272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 
/EVREN SEVEN/Primary Examiner, Art Unit 2812